EXHIBIT 10.4


 
 
 
FIRST ALLONGE AND AMENDMENT TO
PROMISSORY NOTE
 
 
THIS FIRST ALLONGE AND AMENDMENT TO PROMISSORY NOTE (this "Amendment") is made
effective as of the 27th day of October, 2015, by and between Allied
International Fund, Inc. ("Payee"), and Signal Point Holdings Corp. (“Payor”)
for the purposes stated herein.
 
W I T N E S S E T H:
 
This Amendment is made with reference to the following facts:
 
A.     Payor is indebted to Lender in the original amount of TWO HUNDRED SEVENTY
THOUSAND DOLLARS ($270,000.00) (“Note Amount”) pursuant to that certain
promissory note made by Payor in favor of Payee dated March 23, 2015
(collectively, the "Note").
 
B.      Payor has requested that Payee modify the Note and Payee has agreed to
such modification as described herein.
 
C.      All terms used herein, unless otherwise provided herein, shall have the
meanings ascribed thereto in the Note, as amended hereby.
 
D.      Payor acknowledges that in addition to this Note, the Payor owes the
Lender (“Allied International Fund, Inc.”) Two Hundred and Forty Thousand
($240,000) Dollars is a Separate Note which is in Default and Modified on
October 23, 2015. Exhibit A hereto attached.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:
 
1.      The recitals set forth above are incorporated herein by reference and
are expressly acknowledged and agreed to by the parties hereto.
 
2.      The Note is hereby amended to provide that Payee will lend an additional
TWO-HUNDRED FOURTY THOUSAND DOLLARS ($240,000.00) to the Payor (“Additional
Loan”) and the "Maturity Date" for such Additional Loan, and for those amounts
only, shall be November 23, 2015. The interest rate due on the Additional Loan
shall be rate of TWENTY PERCENT (20%) per annum.  Such payment shall be
guaranteed by the assignment of all the receivables of Signal Point
Telecommunications Corp., the wholly owned subsidiary of the Payor. Upon an
event of Default the Payee will take ownership and control of 100% of the
receivable, liquidate an amount equal to the amount owed and due plus legal fees
and other applicable expenses. Once the amount owed is satisfied, Payee will
release the remaining receivable if any.
 
3.      Payments and interest due and payment obligations regarding the
remaining Note Amount are unchanged by this Amendment.


 
 
 

 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
 
 

 


5.      An executed copy of this Amendment shall be affixed to and become part
of the Note and shall be deemed to amend the terms therein in accordance with
the terms of this Amendment.
 
IN WITNESS WHEREOF, the Payor and Payee issue this Amendment as of the 26th day
of October, 2015.


Payor
Payee
   
Signal Point Holdings Corp.
Allied International Fund, Inc.
               
By:  /s/ Aaron
Dobrinsky                                                                     
By:  /s/  Rosemarie DePalo                                                   
             Aaron Dobrinsky, CEO
               Rosemarie DePalo, CEO































 
THIS NOTE ALLONGE SHOULD BE PERMANENTLY AFFIXED
TO THE PROMISSORY NOTE DESCRIBED ABOVE




 
 

 

 
Page 2 of 2

--------------------------------------------------------------------------------

 
